Citation Nr: 1038774	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  10-22 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals of 
shrapnel wound of the left leg involving muscle group XI, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for bursitis of the 
right hip, currently rated as 10 percent disabling.

3.  Entitlement to service connection for a disability of the 
lumbar segment of the spine secondary to the appellant's service-
connected right hip disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service from February 1943 to 
December 1945, which included service in the European theatre-of-
operations where he earned a Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The appellant was notified of that action and he 
appealed to the Board for review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As discussed below, the appellant has passed away and his 
spouse has submitted a VA Form 21-4138, Statement in 
Support of Claim, asking that she be substituted for her 
husband with respect to this appeal.  See Veterans' 
Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 
212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. 
§ 5121A, substitution in case of death of a claimant who 
dies on or after October 10, 2008).  This matter is 
referred back to the St. Petersburg RO so that appropriate 
action may commence with respect to her substitution 
request.  


FINDINGS OF FACT

1.  The appellant was in the US Army from February 1943 to 
December 1945.  

2.  The appellant passed away on September [redacted], 2010.  




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the appellant.  38 C.F.R. § 20.1106 (2010).

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title . . . ."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


